Citation Nr: 0904850	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a right ankle 
disability.

4. Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served with the Pennsylvania Army National Guard 
from February 1979 to May 1984 with a verified period of 
active duty for training (ADT) from April 1979 to August 
1979.

The matter comes before the Board pursuant to a Memorandum 
Decision of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") dated in May 2007.  That 
decision vacated and remanded a Board decision issued in 
April 2005.  In April 2008, the Board remanded this matter to 
the RO for further development in accord with the Court's 
decision.

The vacated 2005 Board decision arose from an appeal of an 
August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Prior to the 2005 Board decision, the claim 
had been remanded by the Board in February 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The evidence of record does not demonstrate a right knee 
disability was incurred as result of any established event, 
injury, or disease during active duty for training.

3.  The evidence of record does not demonstrate a left knee 
disability was incurred as result of any established event, 
injury, or disease during active duty for training.

4.  There is no competent medical evidence that the Veteran 
has a current right ankle disability.

5.  There is no competent medical evidence that the Veteran 
has a current left ankle disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
during a period of active duty for training, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A left knee disability was not incurred in or aggravated 
during a period of active duty for training, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  A right ankle disability was not incurred in or 
aggravated during a period of active duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

4.  A left ankle disability was not incurred in or aggravated 
during a period of active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court, have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in January 2002, March 2004, and May 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in November 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the May 2008 correspondence. 

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ADT) during which the individual concerned 
was disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INADT) during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing ADT or from injury incurred or aggravated while 
performing INADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002).

ADT includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INADT includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).


Factual Background and Analysis

Service treatment records from the Veteran's period of ADT 
include a February 1979 report of pre-enlistment examination.  
On the February 1979 report of medical history associated 
with that examination, performed about two months prior to 
commencing ADTshe reported occasional knee pain and leg 
cramps after exercise and foot pain with prolonged standing.  
No abnormalities of the lower extremities were noted.  
Records dated in April, May and June 1979 show that she was 
evaluated and treated on a consistent basis for swollen 
ankles and knee pain, but there was no history of strain or 
trauma.  Examination of the knees and ankles was normal.  X-
ray studies also were normal.  Diagnoses included knee pain 
possibly secondary to exercise, knee strain, upset ankle 
joint, and bilateral knee stress secondary to pronated feet.  
She received a release-from-active-duty physical in July 
1979.  No pertinent orthopedic problems were noted and none 
were claimed by the Veteran in her report of medical history.  
No abnormalities of the lower extremities were noted.

Medical evidence of record includes reports from the 
Veteran's subsequent reserve service.  A July 1982 private 
medical record shows treatment for left knee pain.  In June 
1983, her private physician restricted her from participating 
in a four-mile run due to a knee injury.  An October 1983 
examination shows that no abnormalities of the Veteran's 
lower extremities were noted.  In a contemporaneous medical 
questionnaire, she noted leg cramps after exercise and foot 
pain with prolonged standing.  

Post-service private medical evidence showed fluid on the 
right knee in May 1984, while a March 1993 record noted that 
the Veteran had had steroid injections in the left knee.  
Private medical records dated in January and September 1994 
revealed pain around the right knee and the Veteran's 
complaint that her knees bothered her while in training for 
the National Guard.  She reported that she had them drained 
and steroids injected.  An October 1994 X-ray report showed 
minimal degenerative changes in both knees.

A private medical record dated in March 2002 showed that the 
Veteran complained of morning stiffness in multiple joints 
and ankle swelling more predominant in the summer months.  
The examiner noted that the Veteran had a history of 
arthritis and recent weight gain.  Following the examination, 
clinical impression was knee pain and joint stiffness.

The veteran underwent a VA examination in July 2002.  At that 
time she gave a history of knee pain and ankle problems since 
basic training in 1979 with no overt injury to either knee or 
ankle.  She reported being on a yearly limited profile for 
physical training, which did not lead to medical discharge.  
She had no operative intervention, but had steroid injections 
in the early 1980s for her knees which she discontinued due 
to the pain.  She did not use cane or crutches, but had a 
knee brace, which she wore 10 percent of the time.  Symptoms 
were described as symmetrical tightness in the knees.  She 
reported that her knees gave out several times a month and 
that this resulted in multiple falls.  X-ray studies showed 
mild degenerative changes in both knees.  With regard to the 
ankles, the Veteran denied pain but did report constant 
swelling.  X-ray studies showed normal ankles with mild soft 
tissue swelling about and below the lateral malleoli of both 
ankles.  Diagnoses included degenerative joint disease of the 
knees, and normal ankles with mild soft tissue swelling above 
and below the lateral malleoli.

An October 2003 private medical opinion from F.E.S., M.D., 
noted the Veteran's history of knee pain and chronic ankle 
sprains, exacerbated with prolonged walking.  The physician 
concluded X-ray findings of mild degenerative changes 
confirmed an arthritic problem of longstanding duration.  Dr. 
S. also noted the Veteran had substantial problems with her 
ankle, which he wrote was injured some time ago while in 
service.

During a Board hearing in October 2003, the Veteran referred 
to her service treatment records documenting complaints of 
knee and ankle pain on a fairly regular basis.  She testified 
that she received physical therapy in service for her knees 
in May 1979 and additional treatment post service from her 
family physician, but was unsuccessful in obtaining all of 
her records.  The Veteran also said that one of her private 
physicians had told her that her knee and ankle problems 
would decrease if she lost weight.  (See transcript, at pp. 
8, 10-13).

During a VA examination in October 2004, the Veteran reported 
that as early as the second week of basic training she began 
having global knee pain and occasional ankle swelling, 
increased with running.  The examiner, who had examined the 
claims folder, noted that she was in sickbay with great 
regularity because of her inability to keep up with the 
running.  The Veteran never had any specific injury that was 
diagnosed, such as meniscus tear or an anterior cruciate 
ligament (ACL) rupture or bone bruise.  Rather, it was simply 
a global tightness and soreness in knees after running.  She 
was evaluated on a regular basis for knee complaints, but no 
specific injury.  After discharge, the examiner noted that 
she was treated by a private physician for knee pain, which 
was attributed to weight.  The examiner noted that in her 
2003 Board testimony, the Veteran acknowledged that her knee 
problem was due to her obesity and that it would be 
alleviated if she lost weight.  On examination, the Veteran 
was noted as morbidly obese at 5 feet 6 inches tall who 
weighed 250 pounds.

Following the examination, the VA examiner remarked that the 
Veteran never had a specific injury to her meniscus or ACL.  
The examiner opined that the Veteran's current global knee 
stiffness in the morning could not be attributed to her 
running in the military.  Therefore, it was mostly likely the 
result of the normal aging process exacerbated by her morbid 
obesity.  Regarding the ankles, the swelling was not confined 
to the ankle alone but extended all the way up to the calf.  
Examination of the ankles was clinically normal and they were 
also normal on X-ray studies.  The examiner opined that the 
ankle swelling was not due to any injury the Veteran received 
during service, but was most likely due to hypertension and 
sodium intake.

The Veteran underwent another VA examination in May 2008 
after the Court found deficiencies in the 2004 VA 
examination.  A past medical history significant for 
hypertension, obesity, hypercholesterolemia and a recent 
diagnosis of non-insulin dependent diabetes mellitus was 
noted.  The Veteran had long-standing complaints of bilateral 
knee pain, left greater than right, and to a lesser degree 
left ankle swelling without specific pain.  On physical 
examination, the Veteran was noted as overweight, her knees 
had some patellofemoral crepitus, she had no discernable quad 
atrophy, and there was an approximately 1+ pitting edema to 
mid-ankle bilaterally.  X-ray studies showed that the joints 
of both the left and right ankle were essentially normal with 
no evidence of degenerative joint disease.  

The examiner diagnosed moderate tricompartmental arthritis of 
both knees with associated patella alta and tibiofemoral 
disease, and swelling of the lower extremities secondary to 
her medical condition with no evidence of musculoskeletal 
manifestations.  After reviewing the claims folder and 
examining the Veteran, the VA examiner found that the 
moderate osteoarthritis of both knees was likely the result 
of aging, obesity, and genetic anatomic predisposition and 
less likely than not related to any repetitive activities 
sustained during her short time on active duty for training.  
He also found that the Veteran's ankles were now completely 
normal and without disease and opined that it was not likely 
that the Veteran's swelling in each ankle was related to 
active duty for training.

Based upon the evidence of record, the Board finds that a 
right knee disability, a left knee disability, a right ankle 
disability, and a left ankle disability were not incurred as 
result of any established event, injury, or disease during 
active duty for training.  There is no competent evidence 
that any right knee or left knee disability is related to 
service.  The May 2008 VA examiner is persuasive that 
osteoarthritis seen in both knees is more likely the result 
of aging, obesity and genetic anatomic predisposition and 
less likely than not related to her period of active duty for 
training.  Moreover, there is no evidence in the record of 
degenerative arthritic changes to the knees within a year of 
release from active duty, so presumptive service connection 
is not warranted for either a right knee or left knee 
disability.  See 38 C.F.R. § 3.307, 3.309.  There also is no 
competent medical evidence in the record that the Veteran 
currently has a right ankle disability or a left ankle 
disability.  The May 2008 VA examination report is persuasive 
that the swelling of the Veteran's ankles does not represent 
evidence of any current disability of either the left or the 
right ankle.  In addition, even if the Board were to find a 
current bilateral ankle disability, the 2008 VA examiner 
noted that the swelling of the Veteran's ankles was secondary 
to her other medical conditions and that it was not likely 
that any bilateral ankle swelling was related to her period 
of service.

While the Veteran may sincerely believe that she has current 
knee and ankle disabilities as a result of her period of 
active duty for training, she is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board finds 
entitlement to service connection for a right knee 
disability, for a left knee disability, for a right ankle 
disability, and for a left ankle disability is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports these claims or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
these claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against these claims.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


